UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-7163


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

JAMES HOLMAN BROWNING, JR.,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. James A. Beaty, Jr.,
Chief District Judge. (1:03-cr-00036-JAB-2)


Submitted:   November 10, 2011              Decided:   November 17, 2011


Before MOTZ, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James Holman Browning, Jr., Appellant Pro Se.      Robert Michael
Hamilton, Angela    Hewlett   Miller,  Assistant   United  States
Attorneys, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            James    Holman       Browning,   Jr.,     appeals      the     district

court’s order denying his motion for reduction of sentence under

18 U.S.C. § 3582(c)(2) (2006).           We have reviewed the record and

find   no   reversible      error.      Accordingly,       we    affirm     for    the

reasons     stated   by     the    district   court.        United        States    v.

Browning, No. 1:03-cr-00036-JAB-2 (M.D.N.C. June 15, 2011).                         We

dispense     with    oral    argument    because     the        facts   and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                            AFFIRMED




                                        2